Title: From Thomas Jefferson to ——, 26 July 1764
From: Jefferson, Thomas
To: Unknown



Wmsburgh July 26th 1764

I like your proposal of keeping up an epistolary correspondence on subjects of some importance. I do not at present recollect any difficult question in natural philosophy, but shall be glad to have your opinion on a subject much more interesting. What that is I will tell you. In perusing a magazine some time ago I met with an account of a person who had been drowned. He had continued under water 24 hours, and upon being properly treated when taken out he was restored to life. The fact is undoubted, and upon enquiry I have found that there have been many other instances of the same kind. Physicians say that when the parts of the body are restrained from performing their functions by any gentle cause which does not in any manner maim or injure any particular part, that to restore life in such a case nothing is requisite but to give the vital warmth to the whole body by gentle degrees, and to put the blood in motion by inflating the lungs. But the doubts which arose in my mind on reading the story were of another nature. We are generally taught that the soul leaves the body at the instant of death, that is, at the instant in which the organs of the body cease totally to perform their functions. But does not this story contradict this opinion? When then does the soul take it’s departure? Let me have your opinion candidly and at length on this subject. And as these are doubts which, were they to come to light, might do injustice to a man’s moral principles in the eyes of persons of narrow and confined views it will be proper to take great care of our letters. I propose as one mean of doing it to put no name or place to the top or bottom of the letter, and to inclose it in a false cover which may be burned as soon as opened. No news in town only that Sir John Cockler has given Knox £450 for his house and lots here. Orion is 3 Hours—40’ west of the sun and of consequence goes down and rises that much before him. So you must rise early in the morning to see him. The upper star in his belt is exactly in the Æquinoctial.
